Case 1:20-cr-00140-LAK Document 26 Filed 12/01/20 Page 1 pf
Case 1:20-cr-00140-LAK Document 24-1 Filed 11/30/20 Pagé 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-— FTF TE

UNITED STATES OF AMERICA

ORDER

 

- 7. H
20 CR 140 (LAK)
RICARDO GARCIA DIAZ,
Defendant.

-- > ep - KH Kk

WHEREAS, the Court has referred to the magistrate judge on
duty any change-of-plea proceeding in connection with the above-
captioned case; and

WHEREAS, the Court understands that the defendant has
requested to appear remotely for any change-of-plea proceeding;

THE COURT HEREBY FINDS, that further delay of the change-of-
plea proceeding would result in serious harm to the interests of
justice for the reasons described in the application of the parties
dated November 30, 2020; and

THE COURT HEREBY ORDERS, that the anticipated change-of-plea
proceeding is referred to the magistrate judge on duty to be

conducted by video conference.

SO ORDERED.
Dated: New York, New York
iL 2020

 

THE edad PLAN
UNIT ip STATES DISTR UDGE

SOUTHERN DISTRICT OF a YORK
